DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (JP 2004/007937 A, the machine translation of which has been provided).
RE claim 1, Kaneko teaches a rotor (Figs.1-5 and ¶ 29) comprising: a rotor core 16 including a pocket portion 14; a guide 20 disposed in the pocket portion 14 (¶ 44); and a magnet 2 disposed in the guide 20 (Fig.3), wherein the guide 20 includes a first side guide 24 disposed on a first side surface of the magnet 2 (Fig.4), a second side guide 26 disposed on a second side surface of the magnet 2, an upper guide 28 coupled to an upper side of the first side guide 24 and an upper side of the second side 

RE claim 10/1, Kaneko teaches each of the first side guide 24 and the second side guide 24 is formed of an elastic material having an elastic force (¶ 41).

RE claim 11/10, Kaneko teaches each of the first side guide 24 and the second side guide 24 is pressed against the side surface of the magnet 2 due to the elastic force of the elastic material (¶ 41).

RE claim 12, Kaneko teaches a rotor (Figs.1-5 and ¶ 29) comprising: a rotor core 16 including a pocket portion 14; a guide 20 disposed in the pocket portion 14; and a magnet 2 disposed in the guide 20, wherein the guide 20 includes a pair of side guides 24 disposed on side surfaces of the magnet 2, an upper guide 28 coupled to an upper side of the side guide 24, and a lower guide 28 coupled to a lower side of the side guide 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP 2004/007937) in view of Tang et al. (US 2011/0291500 A1).
RE claim 13, Kaneko teaches a rotor (Figs.1-5 and ¶ 29) comprising: a housing (Fig.6); a stator 64 disposed in the housing (H); a rotor disposed in the stator 64; a shaft 82 coupled to the rotor (see annotated Fig.6 below or ¶ 55), wherein the rotor includes a rotor core 16 including a pocket portion 14, a guide 20 disposed in the pocket portion 14, and a magnet 2 disposed in the guide 20, and the guide 20 includes a first side guide 24 disposed on one a first side surface of the magnet 2, a second side guide 24 disposed on the other a second side surface of the magnet 2, an upper guide 28 coupled to an upper side of the first side guide 24 and an upper side of the second side guide 24, and a lower guide 28 coupled to a lower side of the first side guide 24 and a lower side of the second side guide 24.
[AltContent: textbox (Rotor)][AltContent: arrow][AltContent: textbox (Shaft (S))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing (H))]
    PNG
    media_image1.png
    355
    410
    media_image1.png
    Greyscale



Kaneko does not teach a cover disposed on the housing.
Tang teaches a cover 12 disposed on the housing 1 (Fig.2). The cover 12 allows the electronic component to be stored in order to properly protect the electronic controlling of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang by having a cover disposed on the housing, as taught by Tang, for the same reasons as discussed above.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, each of the first side guide and the second side guide includes a first hole and a second hole a first side of the upper guide is coupled to the first hole of the first side guide; a second side of the upper guide is coupled to the first hole of the second side guide; a first side of the lower guide is coupled to the second hole of the first side guide; and a second side of the lower guide is coupled to the second hole of the second side guide.
Claims 3-5 are allowable for their dependency on claim 1.
RE claim 6/1, the prior-art does not teach, inter alia, each of the upper guide and the lower guide includes a main body formed to have a predetermined curvature and end portions extending from both ends of the main body to have a curvature different from the predetermined curvature.
Claims 7-9 are allowable for their dependency on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834